DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonderegger et al. (U.S. 5,297,430, hereafter referred to as Sonderegger).
	Regarding claim 1, Sonderegger teaches a fixing member (1, 2) for fixing two part together and provided with a bearing head 1, an integrated first sensor 6 provided with a first detector of the mechanical force to which the fixing member is subjected, the first detector being mounted in contact with the fixing member, and an integrated connecting component 10 which is electrically connected to the first sensor, which is configured to transmit a measurement of a mechanical force provided by the first sensor and which is mounted on the fixing member, the fixing member comprises a body 2 which is mounted on the bearing head 1 which extends along a longitudinal axis protruding from the bearing head and which is a hollow cylinder (see figure 1).
Regarding claim 11, Sonderegger further teaches wherein a support 17 is mounted on a fixing member 14 such that the detector 15 is located between the fixing member and the support (see figures 2 and 4).
	Regarding claim 13, Sonderegger further teaches wherein the sensor comprises a processing unit (8, 9) which is mounted on the connecting member which is connected to the detector 6 and which is configured to carry out the measurement of the mechanical forces.
	Regarding claim 16, It would have been obvious to one having ordinary skill in the
art at the time the invention was made to use a polymer material having a piezoelectrical property for the detector, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger.
Regarding claims 3 and 6, Sonderegger teaches wherein the housing is made of metal (column 3, lines 17-18). Sonderegger further teaches wherein the detector is embedded inside the fixing member (see figure 1).
Sonderegger does not explicitly teach wherein the body 2 and the bearing head 1 form the same part, however the term "integral" does not require a unitary one-piece structure.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). 

Allowable Subject Matter
Claims 7, 9, 10, 12, 15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855